DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16757848, entitled: TOOL FOR REMOVING AND INSTALLING BEARINGS AND METHOD FOR CHANGING A BEARING, filed on 04/21/2020.  Claims 12-22 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al. (U.S. Pat. 8950724) in view of Kuttel et al. (U.S. Pat. 10150659).
	Regarding claim 12, Hurst discloses a tool configured to remove and install a bearing comprising metallic securing plates 105,140 located opposite one another via which an engine mounting frame of an internal combustion engine 12 is mounted on a base 22 (as seen in Fig. 1), comprising: parallel mounting plates 100,62 located opposite one another, where each respective parallel mounting plate 100,62 is configured to be mounted to a respective securing plate 105,140 of a bearing to be removed or installed; and a turnbuckle 104, via which the parallel mounting plates 100,62 located opposite one another are operatively connected (as seen in Fig. 3). 
	Regarding claim 12, Hurst is discussed above, and fails to teach a rubber-elastically deformable damping element extending between the securing plates 105,62.  Kuttel teaches a tool 119 configured to remove and install a bearing comprising metallic securing plates 121,1416 located opposite one another and a rubber-elastically deformable damping element 139a extending between the securing plates 105,62.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing plates of Hurst’s mounting device with the dampening element of Kuttel, in order to allow variation in the length of the motor mount in response to axial loading, and to provide sufficient resilience to compression to effectively dampen anticipated loading thereupon during operation of the motor, as taught to be desirable by Kuttel (see discussion in col. 7, lines 64-67, and col. 8, lines 16-21).  
	Regarding claim 13, Hurst teaches the tool, further comprising: coupling rods 120,160, where each of the parallel mounting plates 100,62 is connected to a respective coupling rod 120,160, which extends in a direction of the respective mounting plate 100,62 located opposite, where the turnbuckle 104 acts on the coupling rods 120,160 of the parallel mounting plates 100,62 (as shown in Fig. 3).
	Regarding claim 14, Hurst teaches the tool, where a first coupling rod 120 with a first end of acts on a first mounting plate 100, where a first external thread is formed on a second end of the first coupling rod 120; a second coupling rod 160 with a first end acts on a second mounting plate 62, where a second external thread is formed on a second end of the second coupling rod 160; and the turnbuckle 104 acts with a first end via a first internal thread on the first external thread of the first coupling rod 120 and with a second end via a second internal thread on the second external thread of the second coupling rod 160 (as discussed in col. 5, lines 55-59).
	Regarding claim 15, Hurst teaches the tool, where the first external thread and the first internal thread are each right-hand threads and the second external thread and the second internal thread are each left-hand threads (see discussion in col. 5, lines 55-59).
	Regarding claim 16, Hurst teaches the tool, where the turnbuckle 104 has a hexagonal outer contour (as discussed in col. 5, lines 60-63).
	Regarding claim 17, Hurst teaches the tool, where the parallel mounting plates 100,62 located opposite one another comprise passage openings 114,156 for mounting bolts 115, via which the parallel mounting plates 100,62 are mountable to the respective securing plates 105,140 of the bearing to be removed or installed (as seen in Fig. 3).
Regarding claim 18, Hurst teaches the tool, where in a state of the tool as demounted from the bearing, the mounting bolts 115 are held on the parallel mounting plates 100,62 via nuts (as seen in Fig. 3, and discussed in col. 5, lines 13-17).
	Regarding claim 19, Hurst teaches the tool, where in a state of the tool as mounted on the bearing, the nuts are removed and the mounting bolts 115 extend through the parallel mounting plates 100,62 into the securing plates 105,140 of the bearing.
	Regarding claim 20, Hurst teaches the tool, where the coupling rods 120,160 extend perpendicularly to the parallel mounting plates 100,62.
	Concerning method claims 21-22, in view of the structure disclosed by Hurst and Kuttel above, the method of operating the device would have been obvious, since Hurst and Kuttel’s motor mounting device provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Hurst and Kuttel is capable of performing the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Hurst and Kuttel above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 20100001239 to Dufour, 6581911 to Scott, and 4050660 to Eggmann et al., teach mounting systems for engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        2-Jul-22
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632